PER CURIAM.
We affirm the final order denying benefits in this workers’ compensation case on *1288grounds Valentin Sanchez failed to prove that The Marseilles Hotel was his “statutory employer.” See § 440.10(l)(b), Fla. Stat. (1995). Mr. Sanchez worked for a hotel tenant, Vittorio’s Restaurant. The judge of compensation claims found that The Marseilles Hotel never made a contract, performance of any part of which was delegated to Vittorio’s Restaurant. See Keith v. News & Sun Sentinel Co., 667 So.2d 167, 169 (Fla.1995). Testimony that the lease was the only agreement of any kind between the hotel and the restaurant was uncontroverted.
Affirmed.
WEBSTER and BENTON, JJ., concur; ERVIN, J., dissents with opinion.